DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 3, line 2 of the claim recites “k-space.” It is unclear whether the “k-space” is referring to the same k-space recited in line 6 of claim 1 or a different k-space. Therefore, the claim is indefinite.
With regard to claim 22, line 3 of the claim, recites “an area of interest of a subject”. It is unclear as to whether this area of interest and subject is referring to the same “area of interest of a subject” recited in line 1 of the claim or if the Applicant is referring to a different area of interest and a different subject.  Note that this creates an issue for “the area of interest” in line 12 as it would be unclear which “area of interest” the Applicant is referring to. Also, it is unclear as to whether the steps in lines 7-13 of claim 1 are associated with the acquired magnetic resonance imaging data set forth in line 2 of the claim, or if the steps are associated with different data. For example, the k-space recited in line 8, the respiratory motion correction performed in line 9, and the image reconstruction performed in line 12 can either be associated with the acquired MRI data or different data. Also, claim 22 recites “a data acquisition device”, however, the elaboration in the Specification does not provide a sufficient 
With regard to claim 23, it is unclear as to whether the steps in lines 7-13 of claim 1 are associated with the acquired magnetic resonance imaging data set forth in line 2 of the claim, or if the steps are associated with different data. For example, the k-space recited in line 8, the respiratory motion correction performed in line 9, and the image reconstruction performed in line 12 can either be associated with the acquired MRI data or different data. For these reasons, the scope of the claim is indefinite. For the purposes of examination, the performing steps are assumed to be associated with the acquired MRI data. Also, in line 5 of the claim, it is unclear as to whether the term “a subject” is referring to the same “subject” recited in line 4 of the claim or if it is referring to a different subject. For these reasons, the claim is indefinite. Line 4 of the claim recites “the subject”, which lacks antecedent basis.
Claims 2 and 4 through 21 are also rendered indefinite under 35 USC 112(b) by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 12, 17, 18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usman et al., “Free-breathing whole-heart 3D CINE MRI with self-gated Cartesian trajectory”, Magnetic Resonance Imaging, vol.38 (May 2017): pg. 129-137, and Hu et al. (US 20150374237).

acquiring, during free breathing of the subject, magnetic resonance imaging data corresponding to an area of interest of a subject that comprises the heart (“The proposed acquisition was implemented on a 1.5 T scanner (Ingenia, Philips Healthcare). Whole-heart free breathing CINE acquisition was performed with the proposed approach in eight healthy subjects…” (pg. 131, right column, para. 2, lines 1-4, Materials and Methods)), wherein the acquiring comprises applying a pulse sequence with a spiral trajectory (“A golden-step 3D Cartesian acquisition with spiral profile order (GCASPR) has been recently proposed that samples the phase encoding plane following approximate spiral-like interleaves on a Cartesian grid.” (pg. 130, left column, para. 1, lines 3-4, right column, para. 1, lines 1-3, Materials and Methods)) );
performing respiratory motion correction to compensate for changes in the heart position during respiratory motion (“…a 1D translational motion correction is performed by applying the corresponding phase-shifts in k-space, prior to reconstruction.”(pg. 131, left column, para. 1, lines 7-8)), wherein the motion correction comprises rigid or non-rigid registration to determine corrective displacements (a 3D motion compensation framework similar to the technique proposed in can be used that estimates 3D non rigid motion between different respiratory positions and performs motion corrected CINE reconstruction by integration of non-rigid motion directly in the reconstruction.”(pg. 136, left column, para. 3, lines 7-11, Materials and Methods));
and performing image reconstruction to produce cine images of the area of interest over a plurality of heart-beats (“Temporal total variation constrained iterative SENSE (TV-SENSE) reconstruction is done on the data with TV applied along the cardiac phase dimension” (pg. 131, left column, para. 1, lines 8-11, Materials and Methods)).
cardiac self-gating using a self-gating signal  extracted from a central region of k-space.
In the same field of CMR cine imaging, Hu et al. teach (Fig. 3) that cardiac self-gating is being performed and that the self-gating signal is extracted from a central region of k-space (“…cardiac self-gating signals derived using k-space center from a slice in short-axis view: a) imaging phase-encoding gradients turned on; b) imaging phase-coding gradients turned off to eliminate eddy current effects” (Para. [0028])). It would be obvious to one skilled in the art before the effective filing date to modify Usman et al. by performing cardiac self-gating using a self-gating signal derived from a central region of k-space, as taught by Hu et al., because using a self-gating signal extracted from a central region of k-space potentially improves cardiac self-gating signal and allow for the phase changes caused by cardiac motion to be better utilized (Para. [0101]-[0103]).
Regarding claim 2, Usman et al. teach (pg. 130) that the pulse sequence is a gradient echo spiral pulse sequence with a spiral trajectory (“…following approximate spiral-like interleaves on a Cartesian grid. The order of sampling along each spiral-like interleave goes from the centre of k-space to the periphery and then to the centre k-space again for the next interleave” (pg. 130, right column, para. 1, lines 2-5, Materials and Methods)) rotated by the golden angle (“The angular step between two consecutive spiral interleaves is 111.246°, so-called golden angle” (pg. 130, right column, para. 1, lines 5-6, Materials and Methods)). 
Regarding claim 3, modified Usman et al. teach (Fig. 1c)  Usman et al. further teach extracting the self-gating signal from a fully sampled region of k-space (“…After the acquisition of a number of interleaves that populate full k-space (so called one full set)…” (pg. 130, right column, para. 2, lines 20-22, Materials and Methods)).Fig. 1c shows a comparison of one slice selected from fully sampled 3D 
Regarding claim 4, modified Usman et al. teach the method set forth but fail to teach that the extraction comprises principal component analysis (PCA).
In the same field of CMR cine imaging, Hu et al. teach (Fig. 16) the extraction comprises principal component analysis, stating “The proposed self-gating method consists of an “imaging mode” that acquires the k-space segments and a “self-gating mode” that captures the cardiac motion by repeatedly sampling the k-space centerline. A training based principal component analysis algorithm is utilized to process the self-gating data where the projection onto the first principal component was used as the self-gating signal” (Para. [0245]).  Fig. 16 of Hu et al. shows selected principal components (PC1, 2, 3, 5, 10) of the self-gating data and their contribution to overall signal variance. It would be obvious to one skilled in the art before the effective filing date to further modify Usman et al. by including principal component analysis in the extraction process, as taught by Hu et al., because it is a useful data processing technique to represent high dimensional data by their variation significance (Para. [0256]).
Regarding claim 9, Usman et al. teach that the pulse sequence is a steady state free precession pulse sequence (“Whole-heart free breathing CINE acquisition was performed with the proposed approach in eight healthy subjects (age range: 21 to 35 years) and three patients (age range: 45 to 76 years) using a b-SSFP sequence (balanced steady state free precession)” (pg. 131, right column, para. 2, lines 2-5, Materials and Methods)).
Regarding claim 11, Usman et al. teach that the image reconstruction is performed using compressed sensing, stating, “It has been shown that compressed sensing reconstruction times can be shortened by a factor of 27 using highly parallelizable Split Bregman method combined with GPU computing platform. By using a combination of channel compression and GPU implementation of proposed framework, the reconstruction of 4D whole-heart volume (3D + cardiac phases) could be 
Regarding claim 12, Usman et al. teach that the area of interest comprises the whole heart of the subject, stating “Whole-heart free breathing CINE acquisition was performed…”” (pg. 134, right column, para. 2, line 2-3, Materials and Methods).
Regarding claim 17, Usman et al. teach that the pulse sequence is applied during or after injection of a contrast agent into the subject, stating “…whereas acquisitions on patients were performed after injection of gadolinium-based contrast agent…” (pg.131, right column, para. 2, lines 6-7, pg. 132, left column, para. 1, line 1, Materials and Methods).
Regarding claim 18, Usman et al. teach that a T1, T2, or other magnetization preparation are performed one or more times during the acquisition to cause a signal intensity variation, stating “For better signal contrast between blood and myocardium, especially required for coronary imaging, preparation pulses and fat saturation pulses are interspersed in the data acquisition” (pg. 130, left column, para. 2, lines 5-8, Introduction). 
Regarding claim 21, Usman et al. teach (Fig. 1b) that navigation is performed using a navigator signal played out during continuous acquisition using a rectilinear, linear, spiral, cone, or other trajectory, stating “…3D free breathing navigator gated acquisitions have been proposed for cardiac imaging” (pg. 129, right column, para. 2, lines 1-2, Introduction) and “Data is acquired continuously under free breathing (retrospective ECG gating, no preparation pulses interruption) using CASPR-Tiger trajectory” (pg. 130, left column, para. 3, lines 14-16, Introduction). 
Regarding claim 22, Usman et al. (pg. 130-132) teach a system for free breathing cine imaging of an area of interest of a subject, comprising:
a data acquisition device configured to acquire, during free breathing of the subject, magnetic resonance imaging data corresponding to an area of interest of a subject that comprises the heart (“The 
and one or more processors (“…on a work station with a six core processor…”(pg. 132, left column, para. 5, lines 2-3, Materials and Methods)) coupled to the data acquisition device and configured to cause the system to perform functions including:
performing respiratory motion correction to compensate for changes in the heart position during respiratory motion (“…a 1D translational motion correction is performed by applying the corresponding phase-shifts in k-space, prior to reconstruction.”(pg. 131, left column, para. 1, lines 7-8)), wherein the motion correction comprises rigid or non-rigid registration to determine corrective displacements (a 3D motion compensation framework similar to the technique proposed in can be used that estimates 3D non rigid motion between different respiratory positions and performs motion corrected CINE reconstruction by integration of non-rigid motion directly in the reconstruction.”(pg. 136, left column, para. 3, lines 7-11, Materials and Methods));
and performing image reconstruction to produce cine images of the area of interest over a plurality of heart-beats (“Temporal total variation constrained iterative SENSE (TV-SENSE) reconstruction is done on the data with TV applied along the cardiac phase dimension” (pg. 131, left column, para. 1, lines 8-11, Materials and Methods)).
cardiac self-gating using a self-gating signal  extracted from a central region of k-space.
In the same field of CMR cine imaging, Hu et al. teach (Fig. 3) that cardiac self-gating is being performed and that the self-gating signal is extracted from a central region of k-space (“…cardiac self-gating signals derived using k-space center from a slice in short-axis view: a) imaging phase-encoding gradients turned on; b) imaging phase-coding gradients turned off to eliminate eddy current effects” (Para. [0028])). It would be obvious to one skilled in the art before the effective filing date to modify Usman et al. by performing cardiac self-gating using a self-gating signal derived from a central region of k-space, as taught by Hu et al., because using a self-gating signal extracted from a central region of k-space potentially improves cardiac self-gating signal and allow for the phase changes caused by cardiac motion to be better utilized (Para. [0101]-[0103]).
Regarding claim 23, Usman et al. (pg. 130-132) teach a non-transitory computer readable medium having stored instructions that, when executed by one or more processors (“implemented in MATLAB on a workstation with a six core processor…”(pg. 132, left column, para. 5, lines 1-3, Materials and Methods)) cause a magnetic resonance imaging system to perform functions that comprise:
acquiring, during free breathing of the subject, magnetic resonance imaging data corresponding to an area of interest of a subject that comprises the heart (“The proposed acquisition was implemented on a 1.5 T scanner (Ingenia, Philips Healthcare). Whole-heart free breathing CINE acquisition was performed with the proposed approach in eight healthy subjects…” (pg. 131, right column, para. 2, lines 1-4, Materials and Methods)), wherein the acquiring comprises applying a pulse sequence with a spiral trajectory (“A golden-step 3D Cartesian acquisition with spiral profile order (GCASPR) has been recently proposed that samples the phase encoding plane following approximate spiral-like interleaves on a 
performing respiratory motion correction to compensate for changes in the heart position during respiratory motion (“…a 1D translational motion correction is performed by applying the corresponding phase-shifts in k-space, prior to reconstruction.”(pg. 131, left column, para. 1, lines 7-8)), wherein the motion correction comprises rigid or non-rigid registration to determine corrective displacements (a 3D motion compensation framework similar to the technique proposed in can be used that estimates 3D non rigid motion between different respiratory positions and performs motion corrected CINE reconstruction by integration of non-rigid motion directly in the reconstruction.”(pg. 136, left column, para. 3, lines 7-11, Materials and Methods)).;
and performing image reconstruction to produce cine images of the area of interest over a plurality of heart-beats (“Temporal total variation constrained iterative SENSE (TV-SENSE) reconstruction is done on the data with TV applied along the cardiac phase dimension” (pg. 131, left column, para. 1, lines 8-11, Materials and Methods)).
However, though Usman et al. do disclose that self-gating is performed (see the Abstract of Usman et al.), Usman et al. do not specifically  teach performing cardiac self-gating using a self-gating signal  extracted from a central region of k-space.
In the same field of CMR cine imaging, Hu et al. teach (Fig. 3) that cardiac self-gating is being performed and that the self-gating signal is extracted from a central region of k-space (“…cardiac self-gating signals derived using k-space center from a slice in short-axis view: a) imaging phase-encoding gradients turned on; b) imaging phase-coding gradients turned off to eliminate eddy current effects” (Para. [0028])). It would be obvious to one skilled in the art before the effective filing date to modify Usman et al. by performing cardiac self-gating using a self-gating signal derived from a central region of k-space, as taught by Hu et al., because using a self-gating signal extracted from a central region of k-.
Claims 5, 6, 8, 10, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usman et al., “Free-breathing whole-heart 3D CINE MRI with self-gated Cartesian trajectory”, Magnetic Resonance Imaging, vol.38 (May 2017): pg. 129-137,(US 20160104279) and Hu et al. (US 2015037423720130274592), as applied to claim 1, and further in view of Salerno et al. (US 20160148378).
Regarding claim 5, modified Usman et al. teach the method set forth above. 
In the same field of CMR imaging, Salerno et al. teach the use of a variable density spiral, stating “…the imaging pulse sequence may use a plurality of variable density spiral waveforms…” (Para. [0040]). It would be obvious to one skilled in the art before the effective filing date to further modify Usman et al. by using a variable density spiral, as taught by Salerno et al., because it can be used to flexibly modulate the sampling density (Para. [0040]).
Regarding claim 6, modified Usman et al. teach the method set forth above but fails to teach that the pulse sequence uses a uniform density spiral.
In the same field of CMR imaging, Salerno et al. teach the use of a uniform density spiral, stating “the imaging pulse sequence may use spiral interleaves that are uniformly spaced in the k-z direction with an angularly uniform pattern in time” (Para. [0040]). It would be obvious to one skilled in the art before the effective filing date to further modify Usman et al. by using a uniform density spiral, as taught by Salerno et al., because the spacing and sampling of the spiral planes in the k-z direction can be modulated to both increase sampling efficiency and to further improve incoherency of sampling (Para. [0044]).

In the same field of CMR imaging, Salerno et al. teach the decomposition of low rank and sparsity components, stating “image reconstruction may use parallel imaging and compressed sensing (CS) with motion-compensation, for example using Block Low-Rank Sparsity with Motion-Guidance (BLOSM)… BLOSM can be implemented for image reconstruction, to exploit matrix low-rank sparsity within motion-tracked regions from SENSE-combined images” (Para. [0046]). It would be obvious to one skilled in the art before the effective filing date to further modify Usman et al. by including the decomposition of low rank and sparsity components, as taught by Salerno et al., to enable high quality images to be obtained even in the setting of significant respiratory motion and cardiac motion (Para. [0046]).
Regarding claim 10, modified Usman et al. teach the method set forth above but fails to teach that the pulse sequence has a spiral trajectory wherein the spirals are rotated in time by an angle differing from the golden angle. 
In the same field of CMR imaging, Salerno et al. teach that the spirals are rotated in time by an angle differing from the golden angle, stating “The angular sampling of the interleaves can either be changed for each interleaf...” (Para. [0044]). It would be obvious to It would be obvious to one skilled in the art before the effective filing date to further modify Usman et al. by using a different angle to rotate the spirals, as taught by Salerno et al., because the spacing and sampling of the spiral planes in the k-z direction can be modulated to both increase sampling efficiency and to further improve incoherency of sampling (Para. [0044]).

In the same field of CMR imaging, Salerno et al. teach that the tracked area can be a region around the heart, stating “…the whole 3D volume or a sub-volume (i.e., region around the heart) may be tracked separately” (Para. [0046]). Salerno et al. teach outer volume suppression as well reciting “a spectrally selective adiabatic fat suppression (SPAR) pulse can be utilized to null fat at the acquisition of the center of k-space” (Para. [0043]). It would be obvious to one skilled in the art before the effective filing date to further modify Li et al. by restricting the region to an area around the heart by the use of volume suppression, as taught by Salerno et al., to eliminate unwanted MR signals from the produced image.
Regarding claim 15, modified Usman et al. teach the method set forth above but fails to teach that the pulse sequence comprises a stack-of-spirals trajectory used to cover a 3D volume.
In the same field of CMR imaging, Salerno et al. teach (Fig. 4) that the pulse sequence is a 3D stack of spirals trajectory. Fig. 4 of Salerno et al. shows a sequence schematic for a dual sequence 3D stack-of-spirals (SoS) pulse sequence. It would be obvious to one skilled in the art before the effective filing date to further modify Li et al. by including a pulse sequence that comprises a 3D stack of spiral trajectory, as taught by Salerno et al., because the high SNR of a 3D approach provides for improvements over conventional techniques in reconstruction quality (Para. [0052]).
Regarding claim 20, modified Usman et al. teach the method set forth above but fails to teach that generating, from part of the acquired magnetic resonance imaging data, a parametric map of T1 or T2 relaxation times.
In the same field of CMR imaging, Salerno et al. teach generating a parametric map of T1 relaxation times (“Bloch equation simulation can be performed to determine the T1 relaxation time at .

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usman et al., “Free-breathing whole-heart 3D CINE MRI with self-gated Cartesian trajectory”, Magnetic Resonance Imaging, vol.38 (May 2017): pg. 129-137, and Hu et al. (US 20150374237), as applied to claim 1, and further in view of Shin et al. (US 20130274592).
	Regarding claim 7, modified Usman et al. teach the method set forth above but fail to teach that the pulse sequence uses a dual density spiral.
	In the same field of CMR cine imaging, Shin et al. teach that the pulse sequence uses a dual density spiral, stating “The spiral trajectory can be used in place of a 2D Fourier Transform (FT) readout employed in some conventional systems. This may be achieved using, for example, dual density sampling such that the inner part of k-space is fully sampled...” (Para. [0077]). It would be obvious to one skilled in the art before the effective filing date to modify Usman et al. by using dual density spiral sampling, as taught by Shin et al., in order to substitute for the conventional 2D Fourier Transform method and efficiently sample the inner of k-space fully and under sample the outer k-space (Para. [0077]).

	In the same field of CMR cine imaging, Shin et al. teach the use of spirals with a slice selection gradient played out during readout to cover a 3D cone volume, stating “the time-efficient non-Cartesian readout comprises a stack-of-spirals or stack-of-EPI (echo planar imaging) or cone readout” and “…In a non-Cartesian readout, the frequency can be modulated to yield a k-space trajectory that is non-Cartesian. The non-Cartesian readout can comprise a readout that comprises a stack of spirals or readouts along a surface of a cone (e.g., when multiple spirals are obtained at varying points in time)” (Para. [0051], [0066]). It would be obvious to one skilled in the art before the effective filing date to modify Usman et al. by allowing for the use of spirals with a slice selection gradient played out during readout to cover a 3D cone volume, as taught by Shin et al., because it is time efficient and the non-Cartesian readout can be acquired by employing massively parallel computation to reduce reconstruction time. This can entail parallel computing to reduce or minimize computation time (Para. [0053]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usman et al., “Free-breathing whole-heart 3D CINE MRI with self-gated Cartesian trajectory”, Magnetic Resonance Imaging, vol.38 (May 2017): pg. 129-137,(US 20160104279) and Hu et al. (US 2015037423720130274592), as applied to claim 1, and further in view of Machida (US 20020115929).
Regarding claim 14, modified Usman et al. teach the method, device, and computer readable medium set forth above but fail to teach that acquiring the magnetic resonance imaging data comprises performing simultaneous multi-slice imaging.
.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usman et al., “Free-breathing whole-heart 3D CINE MRI with self-gated Cartesian trajectory”, Magnetic Resonance Imaging, vol.38 (May 2017): pg. 129-137, and Hu et al. (US 20150374237), as applied to claim 1 above, and further in view of Li et al. (US 20160104279).
Regarding claim 19, modified Usman et al. teach the method set forth above, but fails to teach generating, from part of the acquired magnetic resonance data, a static image depicting myocardial scarring
In the same field of CMR cine imaging, Li et al. teach generating, from part of the acquired magnetic resonance data, a static image depicting myocardial scarring, stating “Delayed enhancement has been shown to be an excellent method for defining scarring in the left ventricle, which is of great clinical importance in myocardial infarction and many forms of cardiomyopathy” (Para. [0031]). It would be obvious to one skilled in the art before the effective filing date to further modify Usman et al. by generating a static image depicting myocardial scarring, as taught by Li et al., because defining the scarring is of great clinical importance in myocardial infarction and many forms of cardiomyopathy (Para. [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 20150285889) refers to systems and methods for accelerated imaging using variable density sampling and compressed sensing with parallel imaging. Variable density sampling and compressed sensing with parallel imaging are key components of the present application; therefore, this publication is regarded as relevant prior art.
Brittain et al. (US 7693569) refers to a method and system of determining motion in a region of interest directly and independently of k-space trajectory. The subject matter contained in this publication is relevant to the present application; therefore, it is regarded as relevant prior art.
Epstein et al. (US 20140219531) refers to systems and methods for accelerated dynamic magnetic resonance imaging. The subject matter contained in this publication is relevant to the present application; therefore, it is regarded as relevant prior art.
Salerno et al. (US 20180306880) refers to systems and methods for simultaneous multi-slice imaging. The subject matter contained in this publication is relevant to the present application; therefore, it is regarded as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793